OPINION — AG — ** TAX EXEMPT ORGANIZATION ** THE PROVISIONS OF 68 Ohio St. 2359 [68-2359](B) WITH RESPECT TO THE PHRASE " OR OTHER INCOME SUBJECT TO TAX ", DO `NOT' ALLOW OKLAHOMA TO TAX EXEMPT ORGANIZATION TO SUCH CLASSES OF INCOME AS INTEREST INCOME, DIVIDEND INCOME, RENTAL INCOME, ROYALTY INCOME, OR GAINS OR SALES OF CAPITAL ASSETS. (RELIGIOUS ORGANIZATIONS, NON PROFIT ORGANIZATIONS, FEDERAL TAX FORM, INTERNAL REVENUE) CITE: 68 Ohio St. 2351 [68-2351],26 U.S.C.A. 512, 68 O.S. 2359 [68-2359] (MARVIN C. EMERSON)